DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 12/29/2020. 
Claim(s) 1, 3-8 and 10-20 are currently pending. 
Claim(s) 3-8, 10-1214-15 and 19-20 have been withdrawn. 
Claim(s) 1 has been amended. 
Claim(s) 2 and 9 have been canceled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks filed 12/29/2020, with respect to the rejection(s) of claim 1 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection(s) of claim 1 under 35 U.S.C. 101 has been withdrawn. 
After further inspection of the specification (See instant paragraph 0123), the rejection(s) of claim 1 under 35 U.S.C. 112(a) has been withdrawn. 
Applicant’s arguments, see Remarks filed 12/29/2020, with respect to the rejection(s) of claim 1 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection(s) of claim 1 under 35 U.S.C. 101 has been withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 3-8, 10-12, 14-15, 19 and 20 directed to Group II (claims 19-20),  Species A (claims 3-5), Species B (claims 6-8), Species D (claims 10-12) and Species E (claims 14-15), non-elected without traverse.  Accordingly, claims 3-8, 10-12, 14-15, 19 and 20 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Cancel claims 3-8, 10-12, 14-15, 19 and 20.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1
The prior art of record, whether alone or in combination, fails to teach or fairly suggest the limitation “wherein the transport property of the product droplet is a maximum average speed of movement of the product droplet across the electrode array portion by actuation of the electrode array portion, the actuation voltages applied to the product droplet are controlled to move the product droplet as the transport operation, and the positive or negative result of the assay is determined based upon the maximum average speed of movement of the product droplet in response to the actuation voltages” in the context of other limitations recited in the claims. 
The prior art which best approaches the claimed invention is Pamula et al. (US 20070241068), hereinafter Pamula.
Pamula teaches a method of determining the result of an assay in which a dynamic property of the product droplet is determined [paragraphs 0527, 0660 and 0663-00669].  However, Pamula does not describe the use of viscosity or coagulation as defined in the claimed invention, for use in an assay determination or other comparable chemical analysis.  Accordingly, Pamula does no teach the subject matter as set forth above in the context of other limitations recited in the claims, nor does the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721